Citation Nr: 1828665	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  08-11 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.

2.  Entitlement to service connection for tension headaches, to include as secondary to residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to February 1985 and from May 1987 to January 1989.  He died in October 2015.  The appellant is his surviving spouse, and has been substituted as the claimant for the purposes of processing the claims to completion.  38 U.S.C. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, August 2017, and November 2017, the Board remanded the claims for further evidentiary development.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was not incurred during active duty and is not otherwise related to military service or his service-connected residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.

2.  The Veteran's tension headaches were not incurred during active duty and are not otherwise related to military service or his service-connected residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017).

2.  The criteria for entitlement to service connection for tension headaches, to include as secondary to residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy, are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations - Service Connection

The appellant seeks direct or secondary service connection for the Veteran's erectile dysfunction and tension headaches.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Erectile Dysfunction

Prior to his death, the Veteran had a current diagnosis of erectile dysfunction.  See July 2013 VA examination report.  Therefore, the first element of service connection is established.

Regarding the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) reflects complaints and treatment pertaining to his reproductive system.  A December 1980 STR shows a follow up visit for sperm count secondary to difficulty with pregnancy, a June 1983 STR indicates he had venereal disease 3-4 times that was treated with penicillin.  He also had a kidney infection in June 1980, and a May 1988 STR reflects that he had persistent pain in his left testicle.  He was also service-connected for residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.  Accordingly, element two is met on a direct and secondary basis. 

Regarding the last element, nexus, the only competent opinions of record are against the claim.  (In this regard, July 2013 and May 2017 VA opinions against the claim are inadequate for rating purposes.)  Specifically, the August 2017 VA examiner opined that the Veteran's erectile function was not caused by or related to service.  The examiner noted that December 1980 visit regarding sperm count, as well as the recurrent sextually transmitted diseases (STDs) implied sexual activity and thus, pointed directly away from erectile dysfunction occurring in service.  She explained that side effects of certain STDs included scarring, which can result in infertility, hepatitis, herpes, and other conditions, but that there was no biologic link between STDs and erectile dysfunction despite a thorough search of medical literature.  As for the Veteran's acute kidney infection, the examiner found acute kidney infections were not associated with erectile dysfunction, whereas chronic kidney disease was a known cause of erectile dysfunction.  Further, the examiner stated that the one-time complaint of left testicular pain was not a cause of erectile dysfunction based on the lack of chronicity, and pointed out that the Veteran had children afterwards, as well as after his cancer treatment.  She also emphasized the Veteran's use of anti-hypertensive medication and statins, substance abuse and smoking as potential causes of his erectile dysfunction.

Regarding secondary nexus, the August 2017 VA examiner again highlighted the likely causes of the Veteran's erectile dysfunction, and emphasized that the Veteran's cancer treatment was very brief, occurring over a 30-day period, and a research of literature did not demonstrate any relationship between the medications used to treat the Veteran's cancer and development of erectile dysfunction.  Additionally, the December 2017 VA examiner opined that the Veteran's erectile dysfunction was not caused or aggravated by his service-connected residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.  She explained that the radiation treatment was concentrated to the Veteran's neck tumor, and therefore, his penile area was not exposed to radiation.  Further, she stated radiation did not affect the physiological ability to have an erection, although it may cause fatigue and decreased libido.  For chemotherapy, the examiner explained that the side effects of the drugs did not affect the physical ability to have an erection, but being nauseous and sick may cause decreased libido.  She emphasized that none of these drugs have been noted to aggravate or worsen erectile dysfunction.  The Board affords these medical opinions great probative value, as they considered the Veteran's entire relevant medical history, and provided a thorough rationale with supporting data as well as reasoned medical explanations.

There is no competent opinion to the contrary.  To the extent the Veteran previously asserted that his erectile dysfunction was the result of his active duty service or his service-connected disability and the appellant now asserts the same, the Board finds that he was and she is not competent to do so, as the determination as to the etiology of a reproductive disability is a complex medical question that is beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of entitlement to service connection for erectile dysfunction on a direct and secondary basis.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


Tension Headaches

Initially, the Board finds that the presumption of soundness is for application, despite the Veteran's report of frequent/severe headaches on his June 1979 enlistment examination, no neurologic disability was noted upon clinical evaluation.  There is no clear and unmistakable evidence indicating the presence of a headache disability prior to enlistment.  Accordingly, the Board finds the onerous burden to rebut the presumption of soundness has not been met, and the Veteran is considered sound at entry.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Here, the Veteran was diagnosed with tension headaches.  See July 2013 VA examination report.  Therefore, the first element of service connection is established.  Additionally, the Veteran's STRs reflect his complaints of headaches.  See February 1980 and January 1981 STRs.  Again, he was service-connected for residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.  As such, the first and second elements of direct and secondary service connection are established. 

Regarding the last element, nexus, the only competent opinion of record is against the claim.  (In this regard, July 2013, May 2017, and August 2017 VA opinions against the claim are inadequate for rating purposes.)  Specifically, the December 2017 VA examiner opined that it was less likely than not that the Veteran's tension headaches was caused by or related to service.  The examiner, who acknowledged consideration of the Veteran's history of headaches during service, noted that the Veteran received treatment for sleep deprivation and an upper respiratory infection when he complained of headaches.  She explained that headaches are classic symptoms and commonly occur along with lack of sleep or upper respiratory infections, and normally resolve in a few days.  She also noted that the Veteran did not receive chronic treatment for headaches following service, and that he had a history of alcohol abuse and that in and of itself may cause tension headaches.  The examiner also opined that the Veteran's headaches were less likely than not caused or aggravated by his service-connected residuals of nasopharyngeal lymphoepithelioma radiation and chemotherapy.  She explained that the medical research did not support radiation as a cause of headaches, and thus, it is less likely that radiation would aggravate the Veteran's headaches.  Instead, the examiner noted that skin burn and fatigue were the biggest side effects of radiation.  As for chemotherapy, the examiner stated that the side effects of cisplatin and bleomycin did not include headaches, but that oncovin did in some cases, but any headaches were transient and do not last.  She noted that the Veteran was treated with a brief course of chemotherapy for 30 days, and since headaches from oncovin are limited in nature, do not worsen, or become progressive, she attributed the major cause of the Veteran's tension headaches to his significant history of hypertension, alcoholism, and cocaine use prior to the chemotherapy.  The Board affords this medical opinion great probative value, as it considered the Veteran's entire relevant medical history, and provided a thorough rationale with supporting data as well as reasoned medical explanations.

There is no competent opinion to the contrary.  To the extent the Veteran previously asserted that his tension headaches were the result of his active duty service and the appellant now asserts the same, the Board finds that he was and she is not competent to do so, as the determination as to the etiology of such a disability is a complex medical question that is beyond the ken of a layperson.  Jandreau, supra.

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of entitlement to service connection for tension headaches.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for tension headaches is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


